     USAO File2:20-mc-50995-MAG
        Case  No.: 2020R00897   ECF No.AUSA:  Caitlin B. Casey
                                        11, PageID.85      Filed 12/28/20Telephone:
                                                                             Page 1(313)
                                                                                    of 15226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant     Task Force Officer:     John Siejutt               Telephone: (313) 234-5600


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Eastern District of Michigan
                      In the Matter of                                   )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )        Case No. 20-50995-5
the location data for a T-Mobile cellular telephone                      )
assigned call number 313-673-5261                                        )
(more fully described in Attachment A)                                   )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request asearch warrant and state
under penalty of perjury that I have reason to believe that on the following property (describe the property to be
searched and give its location):
See ATTACHMENT A.


located in the                Eastern            District of              Michigan               , there is now concealed (GHVFULEH
the property to be seized):
See ATTACHMENT B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                   property designed for use, intended for use, or used in committing a crime;
                 ✔ a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
          Code Section                         Offense Description
    18 USC § 922(g)(1)                         Felon in possession of a firearm


         6HH$IILGDYLW7RHQVXUHFRPSOLDQFHZLWKWKH3HQ5HJLVWHU6WDWXWHWKLV6HDUFK:DUUDQW$SSOLFDWLRQVHWVIRUWK
UHTXLUHPHQWVLQ86&DQGWKH6HDUFK:DUUDQWDFWVDVD3HQ5HJLVWHURUGHUXQGHU86&
$FFRUGLQJO\WKHXQGHUVLJQHGDWWRUQH\FHUWLILHV L KHVKHLVDQ³DWWRUQH\IRUWKHJRYHUQPHQW´ LL BBBBBBBBBBBBBB
                                                                                                         USMS
LVWKHODZHQIRUFHPHQWDJHQF\FRQGXFWLQJWKHLQYHVWLJDWLRQDQG LLL WKHLQIRUPDWLRQVRXJKWLVOLNHO\WREHUHOHYDQWWR
DQRQJRLQJLQYHVWLJDWLRQRIWKLVDJHQF\

           ✔ Continued on the attached sheet.
           ✔ Delayed notice 30 days (give exact ending date if more than 30 days:                                          ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


               6HDUFK:DUUDQW$SSOLFDQW’s signature                                       3HQ5HJLVWHUApplicant’s signature
        John Siejutt, Task Force Officer (USMS)                                Caitlin B. Casey, Assistant United States Attorney
                   $JHQW VSrinted name and title                                            $86$Srinted name and title

4FBSDIXBSSBOUTXPSOUPCFGPSFNFBOETJHOFEJONZQSFTFODFBOEPSCZSFMJBCMFFMFDUSPOJDNFBOT
             December 28, 2020            3:32 pm
%BUF
                                                                                                  Judge’s signature
$JUZBOETUBUF Detroit, Michigan                                              Hon. Patricia T. Morris, U. S. Magistrate Judge
                                                                                                Printed name and title
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.86 Filed 12/28/20 Page 2 of 15




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


IN THE MATTER OF THE SEARCH
OF THE CELLULAR DEVICE                        Case No. 20-50995-5
ASSIGNED CALL NUMBER
313-673-5261                                  Filed Under Seal


                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, John Siejutt, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND BACKGROUND

      1.       I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 to authorize law enforcement to

employ electronic investigative techniques, as described in the following

attachment, to determine the location of the target cellular device assigned dialed

number 313-673-5261, referred to in this affidavit as the “Target Cellular Device.”

The service provider for the target cellular device is T-Mobile. This affidavit is made

in support of up to two different search warrants to locate the phone: 1) by obtaining

information from the service provider, e.g., cell site information and/or 2) by

utilizing a device that acts as a cell phone tower sometimes referred to as a Cell Site

Simulator, or a Wi-Fi geolocation device. In addition, because this request may be

                                          1
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.87 Filed 12/28/20 Page 3 of 15




construed as a Pen Register / Trap and Trace device or request, the application for

this warrant (which includes this affidavit) is intended to comply with 18 U.S.C. §

3122.

        2.        I am a Task Force Officer with the United States Marshals Service. I

have been a Detroit Police Officer for approximately 8 years. I have been previously

assigned to units of special operations, ceasefire, and uniformed patrol and have

participated in numerous investigations of wanted, dangerous fugitives. In these

assignments, I conducted surveillance and tracked cellular devices using training

that I obtained through the Detroit Police Department. I also have the knowledge of

the use of cellular devices to commit offenses, and the available technology that can

be used by law enforcement to assist in identifying the users of cellular devices and

their location.

        3.        The facts in this affidavit come from my personal observations,

training, experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

        4.   There is reason to believe that the Target Cellular Device is currently

in our district and being used by Rockim Oliver (DOB: 11/12/1992). Oliver is a

wanted fugitive and most recently resided at 9528 Piedmont in Detroit, Michigan.

As further detailed below, the Target Cellular Device is believed to be used by


                                            2
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.88 Filed 12/28/20 Page 4 of 15




Oliver, who is believed to spend most of his time in Detroit, Michigan, which is in

the Eastern District of Michigan. In addition to the reasons provided below, the

Target Cellular Device has an area code associated with Detroit, Michigan.

                               PROBABLE CAUSE

      5.     On October 13, 2020, a federal arrest warrant was issued for

OLIVER’s arrest in connection with a federal criminal complaint that alleges that

Oliver violated 18 U.S.C. § 922(g)(1), felon in possession of a firearm. OLIVER has

not made his initial appearance on the criminal complaint and the arrest warrant

remains outstanding. OLIVER is therefore a “person to be arrested” within the

meaning of Federal Rule of Criminal Procedure 41(c)(4).

      6.     Based on the facts set forth in this affidavit, there is probable cause to

believe that OLIVER is using the Target Cellular Device. I know from training and

experience that cellphone users normally have their cellphones with them. Thus,

locating a user’s cellphone will likely show that user’s location. I believe that

locating the Target Cellular Device will lead to locating OLIVER and thereby

executing the October 13, 2020 arrest warrant.

      7.     On October 22, 2020, around 1:00 a.m., OLIVER’s brother, Venoy

Oliver, was fatally shot in Detroit, Michigan and transported to Sinai Grace Hospital

in Detroit, Michigan. A witness at the scene of the fatal shooting reported to Detroit

Police that the victim had been carried to a car and “Rock” drove off with the victim.


                                          3
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.89 Filed 12/28/20 Page 5 of 15




Police also contacted a relative of OLIVER who confirmed that OLIVER had

transported Venoy Oliver to Sinai Grace Hospital and provided the assigned call

number for the Target Cellular Device, i.e., 313-673-5261, as OLIVER’s phone

number.

      8.     On November 10, 2020, an officer with the Detroit Police Homicide

Task Force spoke with Oliver about the ongoing homicide investigation. The officer

contacted Oliver using the above call number for the Target Cellular Device. During

that conversation, Oliver indicated he drove his brother to Sinai Grace Hospital and

left the hospital without giving any information. Oliver’s statement was corroborated

with surveillance video from the hospital. Oliver was identified in that video.

      9.     The Bureau of Alcohol, Tobacco, and Firearms and Explosives (ATF)

obtained a warrant to track the Target Cellular Device on October 23, 2020. ATF

also conducted surveillance in an attempt to locate of Oliver. This warrant expired

on November 21, 2020, and Oliver has not yet been located by law enforcement.

      10.    Information obtained from this search warrant will be used to attempt

to locate Oliver within the next 30 days.

       AUTHORIZATION REQUEST & MANNER OF EXECUTION

      11.    I request that the Court issue the proposed search warrant pursuant to

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).




                                            4
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.90 Filed 12/28/20 Page 6 of 15




      12.    Because collecting the information authorized by this warrant may fall

within the statutory definitions of a “pen register” or a “trap and trace device,” see

18 U.S.C. § 3127(3) & (4), this application and the accompanying warrant are

intended to comply with requirements set forth in 18 U.S.C. §§ 3122-3123.

      13.    In my training and experience, I have learned that cellular phones and

other cellular devices communicate wirelessly across a network of cellular

infrastructure, including towers that route and connect individual communications.

When sending or receiving a communication, a cellular device broadcasts certain

signals to the cellular tower that is routing its communication. These signals include

a cellular device’s unique identifiers.

      14.    In my training and experience, I have learned that T-Mobile is a

company with its headquarters located within the United States and provides cellular

telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate

at least two kinds of information about the locations of the cellular telephones to

which they provide service: (1) E-911 Phase II data, also known as GPS data or

latitude-longitude data, and (2) cell-site data, also known as “tower/face

information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal


                                          5
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.91 Filed 12/28/20 Page 7 of 15




using data from several of the provider’s cell towers. Cell-site data identifies the

“cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces

of the towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every

call made to or from that device.

      15.    To facilitate execution of this warrant, law enforcement may use an

investigative device or devices (sometimes referred to as a Cell Site Simulator or

Wi-Fi geolocation device) capable of broadcasting signals that will be received by

the Target Cellular Device or receiving signals from nearby cellular devices,

including the Target Cellular Device. Such a device may function in some respects

like a cellular tower, except that it will not be connected to the cellular network and

cannot be used by a cell phone to communicate with others. The device may send a

signal to the Target Cellular Device and thereby prompt it to send signals that include

the unique identifier of the device. Law enforcement may monitor the signals

broadcast by the Target Cellular Device and use that information to determine the

Target Cellular Device’s location, even if it is located inside a house, apartment, or

other building.




                                           6
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.92 Filed 12/28/20 Page 8 of 15




      16.    The investigative device may interrupt cellular service of phones or

other cellular devices within its immediate vicinity. Any service disruption to non-

target devices will be brief and temporary, and all operations will attempt to limit

the interference with such devices. In order to connect with the Target Cellular

Device, the device may briefly exchange signals with all phones or other cellular

devices in its vicinity. These signals may include cell phone identifiers. The device

will not complete a connection with cellular devices determined not to be the Target

Cellular Device, and law enforcement will limit collection of information from

devices other than the Target Cellular Device. To the extent that any information

from a cellular device other than the Target Cellular Device is collected by the law

enforcement device, law enforcement will delete that information, and law

enforcement will make no investigative use of it absent further order of the court,

other than distinguishing the Target Cellular Device from all other cellular devices.

      17.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

warrant to delay notice until 30 days after the collection authorized by the warrant

has been completed. This delay is justified because there is reasonable cause to

believe that providing immediate notification of the warrant may have an adverse

result as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber

or user of the target cellular device would seriously jeopardize the ongoing


                                         7
  Case 2:20-mc-50995-MAG ECF No. 11, PageID.93 Filed 12/28/20 Page 9 of 15




investigation. Such disclosure would give that person an opportunity to destroy

evidence, change patterns of behavior, notify confederates, and flee from

prosecution. See 18 U.S.C. § 3103a(b)(1). There is a reasonable necessity for the use

of the techniques described. See 18 U.S.C. § 3103a(b)(2). As further specified in the

attachment, which is incorporated into the warrant, the proposed search warrant does

not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or

electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or

electronic information, there is a reasonable necessity for that seizure. See 18 U.S.C.

§ 3103a(b)(2).

      18.    I further request the following information from the service provider:

all precision real-time location information, including E-911 Phase II data, GPS data,

and latitude-longitude data, real time cell site information, and per call measurement

data (PCMD, RTT, True Call, or equivalent); call detail records, including cell site

location information for the past 30 days; subscriber information and extended

subscriber information; handset information; and per call measurement data (PCMD,

RTT, True Call, or equivalent) for the past 30 days.

      19.    I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to locate the target cellular device

outside of daytime hours.


                                          8
 Case 2:20-mc-50995-MAG ECF No. 11, PageID.94 Filed 12/28/20 Page 10 of 15




      20.     I further request that the Court order all documents in support of this

application, including the affidavit and search warrant, be sealed until further order

by the Court. These documents discuss an ongoing criminal investigation that is

neither public nor known to all of the targets of the investigation. Accordingly, there

is good cause to seal these documents because their premature disclosure may

seriously jeopardize the investigation. I further request that the Court order any

service provider, or their representatives, not to disclose the existence of this warrant

or investigation unless ordered to do so by the Court.

      21.     A search warrant may not be legally necessary to authorize all of the

investigative techniques described. Nevertheless, I submit this warrant application

out of an abundance of caution.

                                               Respectfully submitted,



                                               John Siejutt, Task Force Officer
                                               United States Marshals Service

Sworn to before me and signed in my
presence and/or by reliable electronic means.



HON. PATRICIA T. MORRIS
UNITED STATES MAGISTRATE JUDGE

Dated:   December 28, 2020




                                           9
 Case 2:20-mc-50995-MAG ECF No. 11, PageID.95 Filed 12/28/20 Page 11 of 15




                                 ATTACHMENT A

      This warrant authorizes the use of the electronic investigative technique

described in Attachment B to identify the location of the cellular device assigned

phone number 313-673-5261, whose wireless provider is T-Mobile.

      This Warrant also serves as a Pen Register order under 18 U.S.C. § 3123. The

Court makes the following findings: Oliver is the person to whom the pen register

or trap and trace device is to be attached/applied and who is the subject of the

criminal investigation; 313-673-5261 is the phone number to which the device is to

be attached; and 18 U.S.C. § 922(g)(1) is the offense, or one of the offenses, to

which information relates; and

      The attorney for the government has certified to this Court that the information

likely to be obtained by the installation and use of the pen register or trap and trace

device is relevant to an ongoing criminal investigation by the United States Marshals

Service.




                                          1
 Case 2:20-mc-50995-MAG ECF No. 11, PageID.96 Filed 12/28/20 Page 12 of 15




                               ATTACHMENT B
                         Particular Things to Be Seized
                        From Cell Phone Service Provider

      1.     Information about the target cell phone and its location, later referred

to collectively as location information, include all precision location information, E-

911 Phase II data, GPS data, latitude-longitude data, per call measurement data

(PCMD), and real time cell site information for 30 days, beginning from the date the

warrant was issued. The information includes monitoring non-content signaling and

routing information, including all non-content packet switched data, through the

installation and use of a pen register and trap and trace device pursuant to 18 U.S.C.

§ 3123 by the service provider and the United States Marshals Service. Because the

request for such location data may include use of a “pen register” or a “trap and trace

device,” see 18 U.S.C. § 3127(3) & (4), the application and the warrant are designed

to comply with the Pen Register Statute as well as Rule 41. The application therefore

includes all information required for and serves as a pen register application,

18 U.S.C. § 3123(a); similarly, the warrant therefore includes all the information

required for and serves as a pen register order, 18 U.S.C. § 3123(b).

      2.     To the extent that the information described is within the possession,

custody, or control of the service provider, the service provider is required to disclose

all location information to the government.


                                           1
 Case 2:20-mc-50995-MAG ECF No. 11, PageID.97 Filed 12/28/20 Page 13 of 15




      3.     All subscriber, extended subscriber, handset information, and WI-FI

MAC address, as well as all technical assistance necessary to accomplish the

collection of the location information unobtrusively and with as little interference as

possible. This includes initiating a signal to determine the location of the target cell

phone on the service provider’s network or with such other reference points as may

be reasonably available and at such intervals and times directed by the government.

      4.     Call detail records with cell site location information for voice, SMS,

MMS, and data connections and PCMD / RTT reports for the past thirty (30) days.

The government shall compensate the service provider for reasonable expenses

incurred in furnishing such facilities or assistance. Any service provider or

representative who gains access to the information in this warrant shall not disclose

the existence of the warrant or investigation unless disclosure is to their attorneys

for purposes of seeking legal advice or disclosure is explicitly allowed / ordered by

the Court.

      5.     This warrant does not authorize the seizure of any tangible property. In

approving this warrant, the Court finds reasonable necessity for the seizure of the

information described. See 18 U.S.C. § 3103a(b)(2).




                                           2
      USAO File
           Case No.: 2020R00897
                 2:20-mc-50995-MAG          AUSA: Caitlin B. Casey
                                   ECF No. 11, PageID.98 Filed 12/28/20 Telephone:
                                                                        Page 14 of (313) 226-9100
                                                                                      15
AO 93 (Rev. 11/13) Search and Seizure Warrant                 Task Force Officer:    John Siejutt                  Telephone: (313) 234-5600


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                           In the Matter of                                 )
              (Briefly describe the property to be searched                 )
               or identify the person by name and address)                  )       Case No. 20-50995-5
      the location data for a T-Mobile cellular telephone                   )
      assigned call number 313-673-5261                                     )
      (more fully described in Attachment A)                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Eastern            District of          Michigan                            .
(describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the property described
above, and that such search will reveal (describe the property to be seized):
See ATTACHMENT B.


         7KLV:DUUDQWLQFOXGLQJLWVDWWDFKPHQWVDOVRVHUYHVDVD3HQ5HJLVWHURUGHUXQGHU86&7KH&RXUWPDNHV
WKHIROORZLQJILQGLQJVBBBBBBBBBBBBBBBBBBBBBBBBBBBLVWKHSHUVRQWRZKRPWKHSHQUHJLVWHURUWUDSDQGWUDFHGHYLFHLVWREH
                         Rockim Oliver
DWWDFKHGDSSOLHGDQGZKRLVWKHVXEMHFWRIWKHFULPLQDOLQYHVWLJDWLRQ BBBBB
                                                                         313 BBBBBBBBBBBBLVWKHSKRQHQXPEHUWRZKLFKWKH
                                                                                673 5261
GHYLFHLVWREHDWWDFKHGDQGBBBBB86&BBBBBBBBLVWKHRIIHQVHRURQHRIWKHRIIHQVHVWRZKLFKLQIRUPDWLRQUHODWHV
                               18             922(g)(1)

          YOU ARE COMMANDED to execute this warrant on or before January 11, 221                        (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                    (United States Magistrate Judge)
     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30)           until, the facts justifying, the later specific date of                                        .


Date and time issued:          December 28, 2020         3:33 pm
                                                                                                            Judge’s signature

City and state:       Detroit, Michigan                                                  Hon. Patricia T. Morris, U. S. Magistrate Judge
                                                                                                          Printed name and title
                 Case 2:20-mc-50995-MAG ECF No. 11, PageID.99 Filed 12/28/20 Page 15 of 15
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
20-50995-5
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
